DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 5- 6, 8 -9, 11- 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., US 2006/0202934 (corresponding to US 9,724,216), in view of Yamazaki et al., US 2015/0263141 (Corresponding to US 10,361,290).
 and the first switching transistor QS comprising a second active layer (120a, 120b, 120c, 120d) ([0094]) comprising an oxide semiconductor ([0116-0117]), wherein the first oxide layer is not disposed on the second active layer (120a, 120b, 120c, 120d) (Figs. 3, 8, 9, 18; [0049 – 0103], [0116-0120]).
Shin does not specify that the driving transistor QD comprising a first active layer (122a, 134, 122c) comprising an oxide semiconductor, and a first oxide layer on the first active layer and comprising an oxide semiconductor
The only difference between the Applicant’s claim 1 and Shin’s reference is in the specified structure of the driving transistor.
Yamazaki teaches a display device wherein a transistor (Figs. 1) comprising a first active layer 55 comprising an oxide semiconductor ([0075], [0108-0114]), and a first oxide layer 60 ([0081-0085]) on the first active layer 55 and comprising an oxide semiconductor ([0084 - 0085]) (Figs. 1, 2, 4-6, 9-13, 15, 26, 35. 36; [0073 – 0132]; [0177 – 01221]; [0239 – 0245]; [0304 -0331]; [0463 -0577]).

In re Claim 2, Shim taken with Yamazaki discloses all limitations of claim 2, including that the oxide semiconductor of the first active layer (Shin’s layer (122a, 122b, 122c) being substitute with Yamazaki’s layer 55) comprises at least one selected from indium (In), gallium (Ga), zinc (Zn), tin (Sn), and hafnium (Hf) (Yamazaki: [0111-0114]), except for that the oxide semiconductor of the second active layer (Shin’s layer (120a, 120b, 120c, 120d)) comprises at least one selected from indium (In), gallium (Ga), zinc (Zn), tin (Sn), and hafnium (Hf). 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Shin’s second active layer with the specified compound oxide semiconductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 3, Shin taken with Yamazaki discloses the display device of claim 2, wherein the oxide semiconductor of the first oxide layer comprises at least one selected from indium (In), gallium (Ga), zinc (Zn), tin (Sn), and hafnium (Hf). (Yamazaki: [0111-0114]).
In re Claim 5, Shin taken with Yamazaki discloses the display device of claim 1, wherein the driving transistor (Shin’s QD being substitute Yamazaki’s transistor) comprises: a first gate insulating layer 57 (Yamazaki: Figs. 1) on the first active layer 55, and a first gate electrode 61 on the first gate insulating layer 57 and overlapping the first active layer 55, and the first oxide 
In re Claim 6, Shin taken with Yamazaki discloses the display device of claim 5, wherein a width of the first oxide layer 60, which is measured in one (horizontal) direction, is substantially equal to a width of the first gate electrode 61, which is measured in the one (horizontal) direction (Yamazaki: Figs. 1).
In re Claim 8, Shin taken with Yamazaki discloses the display device of claim 5, wherein the first active layer (Shin’s layer (122a, 134, 122c) being substitute with Yamazaki’s layer 55) comprises a first conductive region 55b, a second conductive region 55c, and a channel region 55a between the first conductive region 55b and the second conductive region 55c, and the first oxide layer 61 overlaps the channel region 55a of the first active layer 55 (Yamazaki: Figs. 1).
In re Claim 9, Shin taken with Yamazaki discloses the display device of claim 8, wherein the driving transistor (Shin’s QD being substitute Yamazaki’s transistor) comprises a first source electrode 68, which is in contact with the first conductive region 55b through a first contact hole (wherein 68 located) that passes through an interlayer insulating layer 67 on the first active layer 55, and a first drain electrode 69, which is in contact with the second conductive region 55c  through a second contact hole (wherein 69 located) that passes through the interlayer insulating layer 67 (Yamazaki: Figs. 1).
In re Claim 11, Shin taken with Yamazaki discloses the display device of claim 5, wherein the first gate insulating layer 129 is on the second active layer (120a, 120b, 120c, 120d) (Shin: Fig. 9), and the first switching transistor QA comprises a second gate electrode 132, which is on the first gate insulating layer 129 and overlaps the second active layer (120a, 120b, 120c, 120d) (Shin: Fig. 9).


In re Claim 13, Shin discloses a  display device (Fig. 3) comprising: a substrate comprising a display area 50 and a non-display area (10, 20, 30, 40, 45); a buffer layer 107 on the substrate 105; a first semiconductor layer on the buffer layer 107 and comprising an oxide semiconductor, wherein the first semiconductor layer (120, 122) comprises a first active layer (120a, 120b, 120c) and a second active layer (122a, 122b, 12b) in the display area 50; a gate insulating layer 129 on the first semiconductor layer (120, 122) and covering the first active layer (120a, 120b, 120c) and the second active layer (122a, 122b, 12b); wherein the first oxide layer is not on the second active layer (Figs. 3, 8, 9, 18; [0049 – 0103], [0116-0120]).
 Shin does not disclose a second semiconductor layer on the gate insulating layer and comprising an oxide semiconductor, wherein the second semiconductor layer comprises a first oxide layer on the first active layer; a first conductive layer on the second semiconductor layer and comprising a gate electrode; an interlayer insulating layer on the first conductive layer and covering the gate electrode; and a second conductive layer on the interlayer insulating layer and comprising a source electrode and a drain electrode.
Yamazaki teaches a display device wherein a second semiconductor layer 60 (Figs. 1) on the gate insulating layer 57 and comprising an oxide semiconductor ([0075], [0108-0114]), wherein the second semiconductor layer 60 comprises a first oxide layer ([0081-0085]) on the first active layer 55; a first conductive layer 61 on the second semiconductor layer 60 and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Shin and Yamazaki, and to use the specified structure to improve reliability as taught by Yamazaki (Abstract).

In re Claim 14, Shin taken with Yamazaki discloses the display device of claim 13, wherein the oxide semiconductor of the first semiconductor layer (Shin’s layer (122a, 122b, 122c) (Shin: Fig. 9) being substitute with Yamazaki’s layer 55) and the oxide semiconductor of the second semiconductor layer 60 (Yamazaki: Figs. 1; [0073 – 0132]; [0177 – 0121]) each independently comprise at least one selected from indium (In), gallium (Ga), zinc (Zn), tin (Sn), and hafnium (Hf). 
In re Claim 16, Shin taken with Yamazaki discloses the display device of claim 13, wherein the first conductive layer (61 in Yamazaki’s Figs. 1) comprises a first gate electrode on the first active layer (55 in Yamazaki’s Figs. 1) and comprising a lower surface that is in contact with the first oxide layer 60, and a second gate electrode 134 on the second active layer (122 in Shin’s Fig. 9) and comprising a lower surface that is in contact with the gate insulating layer 129.
In re Claim 17, Shin taken with Yamazaki discloses the display device of claim 16, wherein a width of the first gate electrode 61 (Yamazaki: Figs. 1), which is measured in one (horizontal) direction, is at least equal to a width of the first oxide layer 60, which is measured in the one (horizontal) direction.
.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Yamazaki as applied to claim 9 and 18 respectively above, and further in view of Zhou et al., US 2019/0172954 (corresponding to US 10,403,767).
In re Claim 10, Shin taken with Yamazaki discloses all limitations of claim 10 except for that a first light-blocking layer below the first active layer, and the first source electrode is in contact with the first light-blocking layer.
Zhou teaches a display device wherein a first light-blocking layer 20 below the first active layer 40, and the first source electrode 81 is in contact with the first light-blocking layer 20 (Figs. 13 and 14; [0081 - 0102]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Shin - Yamazaki and Zhou, and to use the specified light-blocking layer to eliminate the TFT negative voltage drift caused by light as taught by Zhou ([0008]).
In re Claim 19, Shin taken with Yamazaki and Zhou discloses the display device of claim 18, further comprising a third conductive layer 20 between the substrate 10 and the buffer layer 20 and comprising a first light-blocking layer overlapping the first active layer 40, wherein the 
In re Claim 20, Shin taken with Yamazaki and Zhou discloses the 
Allowable Subject Matter
Claims 4, 7, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893